Exhibit 10.3
 
AMENDMENT NO. 1


NUCOR CORPORATION
SENIOR OFFICERS ANNUAL INCENTIVE PLAN


THIS AMENDMENT NO. 1 (this “Amendment”) to the Nucor Corporation Senior Officers
Annual Incentive Plan (the “Plan”) is adopted as of the 5th day of September,
2007, by NUCOR CORPORATION, a Delaware corporation (the “Company”).
 
Statement of Purpose
 
The Company maintains the Plan to provide incentive compensation to senior
officers of the Company. The Company desires to amend the Plan to comply with
the requirements of Section 409A of the Internal Revenue Code of 1986.
 
NOW, THEREFORE, the Company does hereby declare that the Plan is hereby amended
effective as of the date hereof as follows:
 
1. Section 4.2 of the Plan is amended by adding the following new sentence to
the end thereof:
“In no event, however, shall payment of a Performance Award be made later than
two and one-half (2½) months after the end of the Performance Period for the
Performance Award.”
 
2. Section 4.3(e) of the Plan is amended to read as follows:
 
“(e) Payment of Deferral Accounts. The vested portion of an Eligible Employee’s
Deferral Account shall be paid to the Eligible Employee no earlier than fifteen
(15) days and no later than ninety (90) days after the Eligible Employee’s
separation from service. The form of payment shall be one share of the Company’s
common stock for each common stock unit and cash for any fractional unit
credited to the vested portion of the Deferral Account. Notwithstanding the
foregoing, in no event will distribution be made to an Eligible Employee who is
a “specified employee,” within the meaning of Code Section 409A(a)(2)(B)(i) and
the regulations thereunder, prior to the date which is six months after such
Eligible Employee’s separation from service or, if earlier, such Eligible
Employee’s death.
 
In accordance with procedures established by the Committee, but in no event
later than the later of (i) December 31, 2007 or (ii) thirty (30) days after the
date an individual initially becomes an Eligible Employee under the Plan, the
Eligible Employee may elect a single sum payment of the Eligible Employee’s
Deferral Account or payment in installments over a term certain of not more than
five (5) years. In the event an Eligible Employee fails to make a valid method
of payment election, distribution of the Eligible Employee’s Deferral Account
shall be made in a single sum payment of shares of Company common stock and cash
for any fractional unit credited to the vested portion of the Deferral Account.”

 


--------------------------------------------------------------------------------




3. Except as expressly or by necessary implication amended hereby, the Plan
shall continue in full force and effect.
 
IN WITNESS WHEREOF, the Company has caused this Amendment No. 1 to be executed
by its duly authorized officer as of the day and year first above written.



 
NUCOR CORPORATION
         
By:
/s/ Terry S. Lisenby  
Name:
Terry S. Lisenby  
Title:
Chief Financial Officer, Treasurer and Executive     Vice President


 

2

--------------------------------------------------------------------------------


 